State Funds — Banks — Amount Deposited Title 62 Ohio St. 88 [62-88] (1969), gives the State Treasurer sole authority to determine the amount of surplus public funds in his custody to be deposited in any bank approved by the State Depository Board.  The Attorney General has considered your request for an opinion on the following question: Does O.S.L. 1969, ch. 27, Section 1 (62 Ohio St. 88 [62-88] (1969)) give the State Treasurer sole authority to determine the amount of surplus public funds in his custody to be deposited in any bank approved by the State Depository Board? The operation of said statute has been suspended due to a referendum petition having been filed thereon. The pertinent portion of said statute is as follows: "The State Treasurer, being vested with authority to determine the amount of surplus public funds in his custody to be deposited in any bank approved by the State Depository Board, is hereby directed to obtain no less than 4.10% per annum interest from all time deposits." (Emphasis added) The critical inquiry must be to determine the meaning of "being vested." The `word "being" has been held to be equivalent to "which is." Lingo v. Gulf Life Insurance Co., 32 Ala. App. 525, So.2d 697 (1946); State ex rel. Porter v. Ritchie, 32 Utah 381, 91 P. 24 (1907). In 92 C.JS., p. 1003, "vested" is defined as meaning "accrued, fixed, settled, absolute . . . it is employed to denote the quality of a present right or interest." The statute in question must then be said to provide in effect: "The State Treasurer who is fixed, settled, absolute, with, or who has, authority to determine the amount of surplus public funds in his custody to be deposited in any bank approved by the State Depository Board. . . ." The Oklahoma Supreme Court stated in In Re Estate of Redwine, Okl ., 445 P.2d 275 (1968), at p. 277, that: "When the language of a statute is plain and unambiguous, no room for — construction exists." The Attorney General is therefore of the opinion that your question be answered affirmatively, as follows: O.S.L.-1969, ch. 27, Section 1 (62 Ohio St. 88 [62-88] (1969)) gives the State Treasurer sole authority to determine the amount of surplus public funds in his custody to be deposited in any bank approved by the State Depository Board.  (Dell Gordon)